Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 1 of 20

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

John Burke
7917 Nottingham Way
Ellicott City, MD

Plaintiff,
Vv.

Paul J. Wiedefeld

General Manager,

Washington Metropolitan Area Transit
Authority, in his official capacity only
600 5th Street, N.W.

Washington, DC 20001

Serve:

WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY

Office of General Counsel

600 Fifth Street, NW Washington, DC 20001
Phone (202) 962-1496

Fax: (202) 962-2550

Defendant.

 

Case: 1:19-cv-03145 (JURY DEMAND)
Assigned To : Jackson, Ketanji Brown
Assign. Date : 10/21/2019

Description: TRO/PI (D-DECK)

 

Complaint for Declaratory and Injunctive Relief

Parties

1. The Plainuff, John Burke, is an approximately 30 year old man who engages in the activity

of panhandling in the District of Columbia, usually in the area of the USDA building and

Smithsonian Metro Station at the 12th & Independence exit, and the |’Enfant Plaza Metro Station.

2. Mr. Burke suffered brain damage from a trauma to the head a few years ago and as a result

he sometimes goes into convulsions and blacks out.

3. So, he is always accompanied by his companion dog.

PAGE 1 OF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 2 of 20

4. The companion dog performs assistive tasks for Mr. Burke such as guarding and protecting
him when he blacks out/ goes into convulsions.
5. The Defendant Paul J. Wiedefeld, is the General Manager and Chief Executive Officer of
the Washington Metropolitan Area Transit Authority (“WMATA”), a tri-jurisdictional agency
created by an interstate compact among the Commonwealth of Virginia, the State of Maryland,
and the District of Columbia to plan, develop, build, finance, and operate a regional transportation
system in the national capital area.
6. With respect to his management and conduct of the affairs o/ WMATA, the Defendant
acts under color of state law.
7. The Defendant Paul J. Wiedeleld is sued in his official capacity only.
Jurisdiction and Venue

8. This Court has original “federal question” jurisdiction over the 42 U.S.C. § 1983 claims
pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(8).
9. Venue is appropriate in this judicial District. Each of the claims for relief arose in this
Judicial District and all events described herein occurred in the District of Columbia, and
WMATA’s executive offices are headquartered in the District of Columbia.

Details of Mr. Burke’s Arrests for Panhandling by Metro Transit Police
October 21, 2016 Incident
10. 9 On Friday, October 21, 2016 at approximately 5:50 p.m., Mr. Burke was sitting outside of

the USDA building and Smithsonian Metro station at the 12th & Independence exit.

PAGE 2 OF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 3 of 20

had

   

UP

11. = At that time Mr. Burke customarily sat in the same spot against the wall next to the stairs of

the USDA building.

PAGE 3 OF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 4 of 20

~ : ewe
= - . “| Ca Ess TS ",

 

 

12.

13. = The spot, shown in the picture above with Mr. Burke sitting in it, is around the “corner”
from the escalator entrance to the Metro and itis, Mr. Burke believes, more than 15 feet from the
entrance/ exit of any escalator.

14. — Itis in the vicinity of a Metro bus stop as the first picture shows, and as the picture below

shows.

PAGE 4 OF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 5 of 20

 

are Tee Bs

15.
16.) On October 21, 2016, two WMATA officers engaged with Mr. Burke, Officer

Bedenbaugh (#601) and Officer Toplyn (#521).

17. At first, the officers came up the Metro escalator and walked past Mr. Burke to the
intersection. They did not initially acknowledge Mr. Burke.

18. = ‘Then the officers came walking back toward Mr. Burke.

19. Mr. Burke was holding a cardboard sign that said “Grateful for anything.”

20. Officer Bedenbaugh said “You can’t be doing that. It’s panhandling.”

21. 9 Officer Bedenbaugh told Mr. Burke that the rule is that one cannot panhandle within 15
fect from a Metro escalator and within 150 feet from a bus stop.

22. = Officer Bedenbaugh said that this is WMATA jurisdiction and he can write tickets inside
of that jurisdiction.

23. At the moment that the officers were standing over Mr. Burke, a woman came down the

set of stairs closest to Mr. Burke from the USDA Wing | exit and handed him $10.

PAGE 5 OF 20
CLASS ACTION COMPLAINT * BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 6 of 20
24. Officer Bedenbaugh said “Well there’s your ticket night there.”

25. = Mr. Burke has seen the woman many times before. She usually comes out of the 3rd
Wing exit. She works for the USDA. She is in her late 40s or early 50s and is blonde.

26. Mr. Burke recounted how even “SPOs” (special police officers) at the USDA building
come out and give him money and hang out with him.

27. Officer Bedenbaugh said “You need to leave or I’ll give you a ticket.”

28. = Mr. Burke said again that this is freedom of speech.

29. Mr. Burke requested that Officer Bedenbaugh call his supervisor.

30. Mr. Burke said “If your supervisor says give me a ticket then give me a ticket, but he will
tell you this is freedom of speech.”

31. 9 Officer Bedenbaugh contacted his supervisor, Sergeant Miller (# $117).

32. Set. Miller, a plainclothes WMATA detective named Officer Sanchez, and a man in a
white shirt came to the scene. The man in the white shirt was on his phone and did not really
engage in the situation.

33. Sgt. Miller said something like “I’m not going to tell the officer not to write the ticket
because I wasn’t there to see it take place. If he believes it was aggressive panhandling then it was.”
34. = Officer Bedenbaugh wrote a ticket and then he gave the ticket to Mr. Burke.

35. Sgt. Miller said “You’re gonna sign this ticket when he gives it to you.”

36. = Officer Bedenbaugh and Sgt. Miller both said “If you don’t sign the ticket, you’re going to
jaul.”

37. Mr. Burke said he wanted to speak with Sgt. Miller’s supervisor.

38. Sgt. Miller tried to call his supervisor threc times on his cell phone before he gave up. Set.
Miller refused to try to call the supervisor on the radio.

PAGE 6 OF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 7 of 20
39. Officer Bedenbaugh said “After you sign this ticket, you will pack your bags and leave.”

40. Mr. Burke signed the ticket. The WMATA ticket number is: 2016-15596

41. Mr. Burke said he would still like to wait for Sgt. Miller’s supervisor.

42. Officer Bedenbaugh said “If you don’t leave now, you’re going to jail.”

43. = Mr. Burke wanted to take Metro with his companion dog.

44. = But, the officers told him they would arrest him if he entered Metro with his companion
dog.

45. = So, Mr. Burke and his dog walked away from the area.

After the incident

46. 9 On the Thursday after the incident (probably the 27th), Mr. Burke went to the WMATA
headquarters in Judiciary Square.

47. Mr. Burke walked in and the woman at the front asked him if he was there to pay a ticket.
48. Mr. Burke said no, that he wanted a court date.

49. ‘The woman handed Mr. Burke a phone and told him to call the number to the Warrants
and Fugitives Office.

50. Mr. Burke called, but no one answered, so he left a voicemail.

51. 3 Mr. Burke told the woman that while he was there he wanted to file a Constitutional rights
complaint against the officers who were involved in his receiving the ticket.

52. = Mr. Burke asked the woman to make it available to him to file this complaint.

53. The woman told Mr. Burke that he can file a complaint online.

54. Mr. Burke wanted to file a complaint in person.

55. 9 The woman called Lt. Bowen from Internal Affairs.

56. = Lit. Bowen and Set. Alvarez came downstairs.

PAGE 7 OF 20
CLASS ACTION COMPLAINT * BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 8 of 20

57. ‘They waited while Mr. Burke handwrote his complaint on a pad of paper.

58. They told Mr. Burke that he needs to email Warrants and Fugitives to get a court date and
that that office would call him back and then Mr. Burke would need to come out in person again
to be given a court date.

59. = Mr. Burke emailed Warrants and Fugitives.

60. Within aweck after Mr. Burke emailed, Mr. Burk called Lt. Bowen then went and met
with him at the Ft. Totten Metro station on Wednesday (possibly).

61. Sgt. Fisher was present during the meeting.

62. Set. Fisher told Mr. Burke the ticket has been voided.

63. Mr. Burke asked why.

64. Set. Fisher said that it was voided because it was not properly input into the system.

65. Set. Fisher gave Mr. Burke a Notice to Appear form that said that the ticket was voided.
66. Mr. Burke said that he wanted a court date anyway.

67. Set. Fisher explained that it would be more hoops to jump through to get a court date, so
Mr. Burke decided not to pursue il.

68. Since the incident, Mr. Burke has returned to the same spot at the Smithsonian Metro
station to sit with his dog and his sign.

February 28, 2018 Incident.

69. On 22/28/2018 at 16:10 hours, MTP Officer Logan Kent was on patrol around the station

entrance (7th St/Maryland Ave., SW) of l'Enfant Plaza Metro Station.

PAGE 8 OF 20
CLASS ACTION COMPLAINT * BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 9 of 20

 

70. MTP Officer Logan Kent observed Mr. Burke sitting down on the ground, leaning against
the station entrance parapet wall on WMATA property with a dog in his company, displaying a
cardboard sign with writing on it "grateful for anything," which MTP Officer Logan Kent
interpreted to mean that he was panhandling for money from passers- by.

71.) MTP Officer Logan Kent seized and detained Mr. Burke and advised him of the violation
of panhandling in the District of Columbia (D.C. Code 22-2302(b) (“No person may ask, beg, or
solicit alms in any public transportation vehicle; or at any bus, train, or subway station or stop.”).
72. MTP Officer Logan Kent issued Mr. Burke a Metropolitan Transit Police violation citation
#203795 for violation of D.C. Code 22-2302(b) which ordered him to appear in Superior Court on
5/22/2019.

73. MTP Officer Logan Kent then ordered him to leave WMATA property, so Mr. Burke
left.

August 22, 2019 Incident

74. On August 22, 2019, about 8:00 a.m., Mr. Burke was sitting outside of the Metro Station

entrance (7th St./Maryland Ave., SW) of I'Enfant Plaza Metro Station with his companion dog.

PAGE 9 OF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 10 of 20

x

 

75.

76. Mr. Burke was sitting down on the ground, leaning against the station entrance parapet wall
on WMATA property in the location in the picture, displaying a cardboard sign with writing on it
"grateful for anything,” panhandling for money from passers- by. Mr. Burke was more than 15 feet

from the escalator entrance.

 

77.

78. An MTP Officer seized and detained Mr. Burke and advised him he was panhandling in
violation of District of Columbia (D.C. Code 22-2302(b) (“No person may ask, beg, or solicit alms

in any public transportation vehicle; or at any bus, train, or subway station or stop.”).

PAGE 10 OF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 11 of 20
79. The MTP Officer issued Mr. Burke a Metropolitan Transit Police violation citation for
panhandling. The citation required him within 30 days to either: (1) pay $50 in “collateral,” or (2)
request a court date in Superior Court to respond to the charge.

80. Mr. Burke has attempted to request a court date.

er ale caeet
ae
Th bey fee ction
otha Viet as See ad
etre

i pemaa sy eaten :
aL lags =

      

 

ap tora tao nh WO er hoe
gk Hy cri Be fe westpials- ot pct tae te my
Pianiaets eshaanal eres we

wee

    
 
    
 
  

  

NEG is

ee

 

81.
82. The MTP Officer then ordered him to leave WMATA property, and so Mr. Burke and
his companion dog left by foot, because Mr. Burke was afraid that the officers would arrest him if
he tried to take Metro with his companion dog because Metro Transit Police olficers had
threatened to do that in the past.

Details of Arrests for Panhandling by Metro Transit Police of Other People

Mr. Reginald Bryant

PAGE 11 OF 20
CLASS ACTION COMPLAINT * BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 12 of 20

83. On 3/18/2015 at about 5:30 pm Mr. Bryant was arrested by two officers of the Metro
Transit Police, including Officer Poulos, at the WMATA Union Station Metro Station in
Washington, D.C. for aggressive panhandling in what the arresting officer described in the
Gerstein as “a public transportation area.”
84. Mr. Bryant was in the “above ground” free areas of the Union Station Metro Station at all
times when the officers suspected him of panhandling.
85. The “above ground” free areas of the WMATA stations including the Union Station
Metro Station are public fora.
86. The area the arresting officer described in the Gerstein as “a public transportation area” is
a public forum.
87. The officers also took an amount of money from Mr. Bryant’s person for evidence and
possibly for civil forfeiture, under D.C. law.

Mr. Bryant at the Station
88. = Mr. Bryant was then transported to the 1st District police station.
89. Mr. Bryant was processed pursuant to his arrest, including being fingerprinted by the
MPD, and placed in a holding cell with other persons in a cell at the Ist District.
90. Atsome point Mr. Bryant was transported to Superior Court for presentment of his
charges before a judicial officer the next day.

Mr. Louis White

91. On 9/25/2015 at about 4:30 pm Mr. White was arrested by an officer of the Metro Transit
Police, Officer Poulos, at the NOMA-Gallaudet U Metro Station in Washington, DC for
panhandling in what the arresting officer described in the Gerstein as “a public transportation

area.”

PAGE 12 oF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 13 of 20

 

92. The area the arresting officer described in the Gerstein as “a public transportation area” is
a public forum.
93. Mr. White was in the “above ground” free areas of the WMATA NOMA-Gallaudet U
Metro Station at all times when the officers suspected him of panhandling.
94. The “above ground” free areas of the WMATA stations including the NOMA-Gallaudet U
Metro Station are public fora.
Mr. Marc Gatling

95. On 11/30/2015 at about 9:15 pm Mr. Gatling was arrested by an officer of the Metro
Transit Police at the WMATA Eastern Market Metro Station in Washington, DC for panhandling
in the “above ground” free areas of the Eastern Market Metro Station.
96. Mr. Gatling was in the “above ground” free areas of the Eastern Market Metro Station at all
times when the officers suspected him of panhandling.
97. The “above ground” free areas of the WMATA stations including the Eastern Market
Metro Station are public fora.

The D.C. Panhandling Statute Is Facially Unconstitutional Under the First Amendment
98. Regulation of speech is “content based” if a law applies to particular speech because of the
topic discussed or the idea or message expressed.
99. Such a statute "must be narrowly tailored to promote a compelling Government interest,"
and “the least restrictive means” necessary for achieving the government's purpose.
100. Panhandling is expressive conduct that is protected 1st Amendment activity.
101. The definition section of the statute at D.C. Code § 22-2301 (2) defines “[alsk, beg, or

solicit alms” in all of its applications as including “the spoken, written, or printed word or such

PAGE 13 OF 20
CLASS ACTION COMPLAINT * BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 14 of 20

other act conducted for the purpose of obtaining an immediate donation of money or thing of
value.” (emphasis added).
102. Barring requests for moncy now, but not regulating requests for money later, is a form of
content discrimination.
103. Under the provisions of the D.C. panhandling statute, a police officer would have to listen
to a person's solicitation for money and determine whether he was asking for an immediate
donation before finding a violation.
104. A law that is content based on its face is subject to strict scrutiny regardless of the
government's benign motive, content-neutral justification, or lack of animus toward the ideas
contained in the regulated speech.
105. A speech regulation targeted at specific subject matter is content based even if it does not
discriminate among viewpoints within that subject matter.
106. The D.C. panhandling statute violates the First Amendment of the United States
Constitution because it is not “narrowly tailored to promote a compelling Government interest,"
and there are "less restrictive alternatives that would serve the Government's purpose."

District’s Panhandling Statute
107. D.C. Code § 22-2301 e¢ seq. is the District’s panhandling statute even though the statute
does not use the term “panhandling.”
108. D.C. Code § 23-101 (a) provides that prosecutions for offenses (such as panhandling which
has a maximum jail time of ninety days) punishable by not more than a year in jail, shall be
prosecuted by the OAG.
109. But, D.C. Code § 23-101 (d) and (e) provide in pertinent part that the “United States

attorney for the District of Columbia or his assistants” may prosecute offenses under the

PAGE 14 OF 20
CLASS ACTION COMPLAINT * BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 15 of 20
panhandling statute (and other offenses punishable by not more than a year in jail) if but only if the

Attorney General for the District of Columbia “consents.”
Definition of Panhandling in the Panhandling Statute

110. The definition section of the statute at D.C. Code § 22-2301(2) defines “ask, beg, or solicit
alms” in all of these situations as including “the spoken, written, or printed word or such other act
conducted for the purpose of obtaining an immediate donation of money or thing of value.”
(emphasis added).
111. The statute covers oral, written, and implicit or “silent” requests for an immediate donation
of money or thing of value.

The “above ground” free areas of the WMATA Metro stations are public forums
112. The “above ground” free areas of the WMATA Metro stations are public forums.
113. The McFarlin zoncs are inside of the “above ground” free areas of the WMATA Metro
stations because they are in the areas covered by the WMATA use regulations.
114. The current version of the WMATA regulations (including Section 100.10 Free Speech
Activities) is available on WMATA’s website and is incorporated by reference herein. Regulations
Concerning the Use of WMATA Property and Related Board Resolutions (the “WMATA
regulations”). https://www.wmata.com/about/records/public_docs/upload/UseRegulations.pdf
115. Section 100.10, Free Speech Activities, in the current version is identical to the passage
relied on by the McFarlin Court.

Panhandling in the Metro Station under the Panhandling Statute

116. D.C. Code § 22-2302(b) governs (among other things) panhandling in the Metro Stations’.

 

1 The text of Section (b) reads: “No person may ask, beg, or solicit alms in any public
transportation vehicle; or at any bus, train, or subway station or stop.” Plaintiffs challenge this
section only as it applies to Metro Stations and Metro bus stops.

PAGE 15 OF 20
CLASS ACTION COMPLAINT * BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 16 of 20
117. As drafted, the text of D.C. Code § 22-2302(b) criminalizes panhandling anywhere in a

Metro Station.
118. But, the District of Columbia Court of Appeals placed a limiting gloss on D.C. Code § 22-
2302(b) which defines the phrase in Section 22-2302(b), "subway station or stop," in light of
WMATA's regulations as meaning within fifteen feet of the escalator entrance or exit. McFarlin v.
District of Columbia, 681 A.2d 440, 448 (D.C. 1996).
119. Therefore, as construed by the District of Columbia Court of Appeals in McFarlin, D.C.
Code § 22-2302(b) prohibits all panhandling (whether "aggressive" or nonaggressive) in Metro
Stations within fifteen feet of the escalator entrance (the McFarlin Zone”).
120. But, conversely, as construed by the District of Columbia Court of Appeals in McFarlin,
D.C. Code § 22-2302(b) does not apply anywhere else in a Metro Station.
121. So, as construed by the District of Columbia Court of Appeals in McFarlin, D.C. Code §
22-2302(b) does not apply in Metro Stations outside the McFarlin Zones.
122. The Metro Transit Police arrested Mr. Burke and other persons in the last several years
and continues to do so for panhandling in the Metro Stations outside of the McFarlin Zones (that
is, outside of areas more than fifteen feet from the escalator entrances) even though the District of
Columbia Court of Appeals limited the application of Section (b) in Metro Stations to the
McFarlin Zone areas, that is, areas “within fifteen feet of the escalator entrance.”

Panhandling at a Bus Stop under the Panhandling Statute
123. D.C. Code § 22-2302(b) governs (among other things) panhandling at bus stations.
124. The text of Section (b) reads in part: “No person may ask, beg, or solicit alms ... at any bus

... Station or stop.”

PAGE 16 OF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 17 of 20
125. As drafted, the text of D.C. Code § 22-2302(b) criminalizes panhandling at Metro bus

stations.
WMATA Regulations Governing Use of WMATA Property
126. WMATA has promulgated use regulations governing the use of WMATA Property.
127. The use regulations have provisions which apply to “Free Speech Activity.”
128. The use regulations define “Free Speech Activity” as “the organized exercise of rights and
privileges that deal with political, religious, or social matters and are non-commercial.” Section
100.7().
129. The use regulations restrict “Free Speech Activity” to the free-area - “above ground” of
Metro stations at a distance greater than fifteen (15) feet from any escalator, stairwell, faregate,
mezzanine gate, kiosk, or fare card machine.
130. The use regulations prohibit in connection with any “Free Speech Activity” carrying any
signs or placards that are more than 18" x 18" or are affixed to a pole.
Substantive Allegations for Claims
Claim 1
§ 1983 Liability under the First Amendment under the panhandling statute
131. Mr. Burke adopts by reference the contents of the preceding paragraphs as if fully set forth
herein.
132. Barring requests for money now but not regulating requests for money later as the
panhandling statute does is a form of content discrimination.
133. The panhandling statute therefore violates the First Amendment of the Constitution of the
United States because it is not “narrowly tailored to promote a compelling Government interest,"

and there are ‘less restrictive alternatives that would serve the Government's purpose."

PAGE 17 OF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 18 of 20
134. WMATA’s enforcement of the panhandling statute against Mr. Burke injured him by

subjecting him to arrest and loss of liberty.
135. Accordingly, Mr. Barrett is entitled to relief as set forth below.
§ 1983 Liability under the First Amendment
Claim 2
§ 1983 Liability under the First Amendment under the panhandling statute
136. Mr. Burke adopts by reference the contents of the preceding paragraphs as if fully set forth
herein.
137. WMATA has a policy and practice of applying the panhandling statute as it relates to
Metro Stations and bus stops to people regardless whether they are in or outside the McFarlin
zones.
138. Barring requests for money now but not regulating requests for money later as the
panhandling statute does is a form of content discrimination.
139. WMATA’s barring requests for money now but does not ban requests for money later so
WMATA’s policy is a form of content discrimination.
140. WMATA’s policy and practice therefore violates the First Amendment of the Constitution
of the United States because it is not “narrowly tailored to promote a compelling Government
interest," and there are "less restrictive alternatives that would serve the Government's purpose."
141. Alternatively, even if the panhandling statute does not apply to WMATA’s treatment of
Mr. Burke, arresting him for panhandling still violated his First Amendment rights.
142. Panhandling is protected speech, the areas where Mr. Burke were panhandling were public

forums, the policy and practice does not serve a significant government interest, (2) it is not

PAGE 18 OF 20
CLASS ACTION COMPLAINT ¢ BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 19 of 20

narrowly tailored to serve its purported interest, and (3) it does not leave open ample alternative
channels of communication.
143. WMATA’s enforcement of the panhandling statute against Mr. Burke, or alternatively,
arresting him for panhandling, injured him by subjecting him to arrest and loss of liberty.
144. Accordingly, Mr. Barrett is entitled to relief as set forth below.
Relief Requested

Mr. Burke herein respectfully request that this Court grant the following relief:
A. Enter judgment in his favor on all of his claims;
B. Declare the definition of “panhandling” under Section 22-2301 (2) of the
panhandling statute facially unconstitutional under the First Amendment and enjoin the Metro
Transit Police from implementing any provision of D.C. Code § 22-2301(2) and Section 2302(a)
or Section 2302(b).
C. Award Mr. Burke nominal damages in connection with any declaration by this
Court that D.C. Code § 22-2301(2) is unconstitutional or interfering with Mr. Burke’s panhandling
on WMATA property is unconstitutional.
D. Grant a jury trial on all claims so triable.
E. Award Mr. Burke injunctive relief in the form of barring the defendant, the
Washington Metropolitan Area Transit Authority (“WMATA”), from interfering with his practice
of “panhandling” in the vicinity of WMATA station entrances and on WMATA property
generally and accepting donations from passersby;
F. Award Mr. Burke injunctive relief in the form of sealing his relevant arrest

records and declaring his arrests and citations a nullity

PAGE 19 oF 20
CLASS ACTION COMPLAINT * BURKE V. PAUL J. WIEDEFELD
Case 1:19-cv-03145-KBJ Document1 Filed 10/21/19 Page 20 of 20

G. Award plaintiffs’ attorneys fees and costs incurred in bringing this action under
42 U.S.C. § 1988; and

H. Grant such other relief as this Court deems just and proper.

 

 

Respectfully submitted,

/s/ William Claiborne
WILLIAM CLAIBORNE
D.C. Bar # 446579

Counsel for Plamuff Mr. Burke

717 D Street, N.W
Suite 300

Washington, DC 20004
Phone 202/824-0700

Email claibornelaw@gmail.com

 

 

JURY DEMAND

Plaintiffs demand a jury of six as to all claims so triable.
Witliom Cloifoune, / UA

s/William Claiborne

 

WILLIAM CLAIBORNE
D.C. Bar # 446579
Counsel for Plaintiff and the Classes

PAGE 20 OF 20
CLASS ACTION COMPLAINT * BURKE V. PAUL J. WIEDEFELD
